 PARKE DAVIS & CO.ParkeDavis&CompanyandOil,Chemical andAtomic Workers International Union,AFL-CIO,Petitioner,and Local 547,International Union ofOperating Engineers,AFL-CIO,Intervenor.' Case7-RC-8860October 24, 1968DECISION ON REVIEWBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING, JENKINS, AND ZAGORIAOn May 31, 1968, the Acting Regional Director forRegion 7 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a unit of service employees, powerhouseemployees, and laboratory technicians, employed attheEmployer'sAnn Arbor, Michigan, plant. TheActing Regional Director rejected the Intervenor'scontention that a separate unit of powerhouse em-ployees was also appropriate.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Intervenor filed atimely request for review, contending that the ActingRegional Director erred in failing to find appropriatea separate unit of all powerhouse employees. TheEmployer filed a statement in opposition. By tele-graphic order dated July 15, 1968, the NationalLabor Relations Board granted the request for reviewand stayed the election.' Thereafter, the Employerfiled a brief on review.The Board has considered the entire record in thiscasewith respect to the Acting Regional Director'sdetermination under review, and hereby fords asfollows.The Petitioner seeks a unit of all service andmaintenance employees (including power plant engi-neers and maintenance mechanics), and all laboratorytechnicians. In the alternative, the Petitioner willaccept a unit excluding powerhouse employees.' TheIntervenor, over the objection of the Employer, seeksa separate unit consisting of the powerhouse em-ployees.The Acting Regional Director, in essential agree-ment with the Employer, found a separate unit oftThe Acting Regional Director properly treated the Intervenor as across-petitioner,on the basis of a sufficient showing of interest in thepowerhouse unit it requested.2As no request for review has been filed with respect thereto, otherunit findings made by the Acting Regional Director are hereby adopted.3 The Petitioner does not wish to appear on the ballot for a separatepowerhouse unit, if found appropriate.4 Of the nine powerhouse employees,five are classified as power173 NLRB No. 53313powerhouse employees to be inappropriate on theground that the powerhouse employees are opera-tionallyhighly integratedwith the other service-maintenance employees and work in closeconjunction with them, are under the same overallsupervision, and operate under basically identicalemployment conditions. Intervenor argues on reviewthat the powerhouse employees it seeks constitute aseparate and homogeneous functional grouping of thetype to which the Board normally accords separaterepresentation. We find merit in this contention.At its Ann Arbor, Michigan, installation, the onlylocation involved herein, the Employer is engaged inscientificandmedical research.Most of the em-ployees perform some type of work in the chemistryand experimental therapeutics laboratory and thepathology and toxicology laboratory.The unit sought by Petitioner includes power plantengineers, their assistants, and the power plantmaintenance mechanic 4 The powerhouse is locatedin a building separate from the laboratories. There isno history of collective bargaining at this plant.The record shows that the five power plantengineers have first-class high pressure steam licenseswhich were acquired after 6 or 7 years of training andqualification. Serving on different shifts, these fivepower plant engineers operate the powerhouse 24hours a day, 7 days a week. The power plant engineeron duty is in charge of the shift and spends his entiretime in the powerhouse. He is responsible for theoperation and the maintenance of the three steamboilers, the turbine, several refrigeration units, andauxiliarywater pumps, which are all located in thepowerhouse. His duties include observing gauges andcontrols to determine the operating efficiency of theequipment, keeping log sheets of temperatures andfuel consumption, and analyzing boiler water andpreparing solutions to meet required standards.Of the three assistant power plant engineers, onehas a first-class license; one has a third-class license;and one has a boiler operator's license. They assist thepower plant engineers, when so required. They alsomake regular visits to the other four buildings,checking and performing maintenance on the heatingand ventilating equipment, cleaning and changingfilters,exchangingmotors, replacing bearings andbolts,changing and repairing valves, overhaulingplant engineers, three are referred to as "assistants"; and one is classifiedas a maintenance mechanic.While the Intervenor originally requested anine-man unit,encompassing all employees assigned to the powerhouse,itsrequest for review claims only eight powerhouse employees andmakes no reference to the maintenance mechanic. Because of the natureof his duties, which will be discussed more fully hereinafter,we includethe maintenance mechanic in the powerhouse unit. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDpumps and air compressors, cleaning refrigerationcondensors and evaporators, and performingscheduled lubrication of fans, motors, and pumps.'The maintenance mechanic, who is assigned to thepowerhouse and who works exclusively under thepowerhouse supervisor, is primarily utilized as themaintenance man for the power plant; he likewise fillsin for the power plant engineers.' The amount oftime spent outside the power plant by assistantengineers and the power plant maintenance mechanicvanes.One spends a great deal of his time in thelaboratory. Another spends practically all of his timein the power plant. The plant engineer estimated that,on the average, the work time of the assistantengineers and the maintenance mechanic was aboutevenly divided between work inside the powerhouseand work in the laboratories.The powerhouse engineer is the highest hourly paidemployee in the plant Powerhouse employees have aseparate seniority system for promotion and shiftpreferences, have separate immediate supervision andrare contact, if any, with other supervisory person-nel.' They work different shifts and also receive shiftdifferential premiums-the afternoon shift receives a5-cent hourly bonus, the midnight and the swingshifts71/2cents.Power plant employees likewisereceive a different schedule of overtime pay forSaturday and Sunday work. The company policy is topromote assistant engineers, whenever possible, to thestatus of engineers and two of the incumbent engi-neers were so promoted. The plant engineer estimatedthat, unlike other maintenance mechanics who workin the shop and take care of the entire facility, theassistant plant engineers and the powerhouse mainte-nancemechanicperformessentiallypreventivemaintenance work outside of the power plant. Noemployees other than the powerhouse employeesoperate turbines or heavy machinery.'5The assistant power plant engineers do preventive maintenancework and some repair work.Much of the repair work which theyperform occurs during the late shift when the general maintenancepersonnel are not working.However, when repairs are made during theregular shift,maintenance employees not assigned to the powerhousefrequently assist. When highly intricate mechanical problems develop, amechanical specialist employed by the Employer or an outsidecontractor is called in to make the repair.6 Because all of his experience has been in the British merchantmarine and the Canadian navy,he has not been accepted for a Detroitfirst class license, but in the opinion of the Employer he is a highlycompetent employee and does the same work as the operating engineerin some cases.7 General maintenance employees have different immediate super-vision8 Two employees classified as security service workers do some workin the powerhouse between their regular security tours, if there is anyfree time.The powerhouse supervisor normally assigns them someminor jobs to fill in their time on these occasions However they neverperform any work in connection with the operation of machineryThese security employees were excluded by the Acting RegionalIn view of the foregoing, and the entire record, wedisagreewith the Acting Regional Director's conclu-sion that the powerhouse employees may not consti-tute a separate appropriate unit. Their work isfunctionally distinct and their supervision is separatefrom that of other employees. They are licensed intheir skills and have a separate line of seniority andjob progression. They share separate locker facilitiesand work shifts, and receive a different pay scale. Thepower plant engineers work exclusively in a separatepowerhouse building. The maintenance functionswhich the assistant power plant engineers and thepowerhouse maintenance mechanic perform outsidethe power plant is essentially preventive maintenanceor repair work related to the powerhouse equipmentlocated either in the power plant or throughout thelaboratorieswhich it serves. In these circumstancesand since there is no history of collective bargainingin a broader unit, we find contrary to the ActingRegional Director that powerhouse employees may, ifthey so desire, constitute a separate appropriate unitfor collective bargaining.'In view of our determination that the powerhouseemployees may constitute a separate unit if they sodesire, and as the broader unit including the power-house employees is also appropriate for purposes ofcollective bargaining,we shall make no final unitdetermination at this time, but shall direct separateelections among the following employees of theEmployer:' 0VotingGroup (A)All full-time and regularpart-time general service employees, including re-ceiving dock employees, glass washing employees,animal care employees, special service employees,and storekeepers; all servicemaintenance em-ployees including general maintenance mechanics,and all laboratory technicians, including seniorDirector for the reason that they are guards as definedby the Act.9 Georgia-PacificCorporation,156 NLRB 946,948,Mesta MachineCompany,167NLRB No. 10,International Paper Company,171 NLRBNo. 8910 Employees in VotingGroup (A) shall vote whether they desire tobe represented for collective bargainingby Oil,Chemical and AtomicWorkers International Union,AFL-CIO, orby no union.Employees inVoting Group(B) shall vote whether they desire to be represented byLocal 547,International Union of Operating Engineers,AFL-CIO, orby Oil,Chemical andAtomic WorkersInternationalUnion, AFL-CIO;or by no union.We are not unmindful that Petitioner stated on therecord that it did not wish to appear on the ballot for a separatepowerhouse unit,if such unit were found to be appropriate.But, sincewe are not now finally determining the appropriateness of such a unit(the final determination will be made on the basis of the vote of theemployees in VotingGroup (B)), and since the powerhouse employees,among others,were sought by Petitioner and have the right to vote andbe represented by it in the comprehensive unit, we are placing bothPetitioner and Intervenor on the ballot in Voting Group(A). SeeGeneral Electric Company,122NLRB 165. PARKE DAVIS & CO.laboratory technicians, employed at the Em-ployer's Ann Arbor, Michigan plant, but excludingpower plant engineers, assistant power plant engi-neers, and the power plant maintenance mechanic,office clerical employees, security employees, andallguards, professional employees and supervisorsas defined in the Act; andVoting Group (B)All employees in the power-house, including power plant engineers, assistantpower plant engineers, and the powerhouse mainte-nance mechanic at the Employer's Ann Arbor,Michigan plant, but excluding all other employees,supervisors and professional employees as definedin the Act.If a majority of the employees in Voting Group Bselect the Intervenor, Local 547, International Unionof Operating Engineers, AFL-CIO, they will bedeemed to have indicated their desire to constitute aseparate bargaining unit, and the Regional Directorconducting the election is hereby instructed to issue aCertificate of Representative to Local 547 for suchunit which the Board under the circumstances findsto be appropriate for the purposes of collective bar-gaining. If, in those circumstances, a majority of theemployees in Voting Group A elect to be representedI I Pooled votes shall be tallied as follows Votesfor Local 547 shallbe counted as valid votes,but neither for nor against Oil, Chemical andAtomic Workers International Union,AFL-CIO. All othervotes are tobe accorded their face value,whether for representation by Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO, or forno union12 An amended eligibility list, containing the names and addresses ofall the eligible voters in Voting Group A, and an amended eligibility list315by the Oll, Chemical and Atomic Workers Inter-nationalUnion, AFL-CIO, then the Regional Di-rector is instructed to issue a Certification of Repre-sentative for such unit which under the circumstancesthe Board finds to be an appropriate unit for purposesof collective bargaining.However, if a majority of the employees in Voting,Group B do not vote for Local 547, such group shallbe included in the unit with the employees in VotingGroup A and their votes will be pooled with those ofVoting Group A.I I The Regional Director conductingthe elections is instructed to issue a Certificate ofRepresentative to the Oil, Chemical and AtomicWorkers International Union, AFL-CIO, if selectedby a majority of the employees in the pooled group,which the Board in such circumstances finds to beappropriate for the purposes of collective bargaining.Accordingly, the case is hereby remanded to theRegional Director for Region 7 for the purpose ofholding elections in the aforesaid two voting groupspursuant to the Decision and Direction of Election,as modified by this Decision, except that the payrollperiod for determining eligibility shall be that im-mediately preceding the date below.I 2containing the names and addresses of all the eligible employees inVoting Group B, must be filed with the Regional Director for Region 7within 7 days after the date of this Decision on Review.The RegionalDirector shall make the lists available to all parties to the elections Noextension of time to file each list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc,156 NLRB 1236